Title: To Thomas Jefferson from Robert Mayo, 24 April 1823
From: Mayo, Robert
To: Jefferson, Thomas

Sir,  Richmond 24th April—23Your letter of the 3rd Feb. has placed us in a dilemma, from which time & reflection have suggested to us no other probable mode of extrication, but by consulting you on the subject. Even this alternative has its difficulties, as we greatly apprehend the impropriety of approaching you a third time on the occasion under any pretext.On the first perusal of your letter, we doubted whether you contemplated it shd be made public, with other communications we were receiving. Your remark, that “The establishment of libraries in every town is so favorable to general instruction, furnishes so salutary an employment for spare hours & inducement to pass them at home, and brings the use of books so much within the means of every one, that there cannot be two opinions on their utility” seemed so happily expressive of our design, and so well calculated to make a favorable impression on the public, that we were exceedingly solicitous to avail ourselves of its beneficial and fostering influence. But, when you continued to remark that “Of all this the public have the right and the understanding to judge for themselves, without admonitions from me, as unauthorised as unnecessary,” after having stated, in the commencement of your letter, that you have “never permitted yourself to assume the office of recommending to the public particular books or institutions, or to advise what books they should read or what institutions establish,” we concluded, that at the same time you expressed the highest approbation of our object, the general tenour of your letter was a severe censure upon our officiousness in obtruding the subject on public attention, and therefore determined  to withhold it, as its effects might be no less equivocal than your desires were, to us, uncertain.It is a matter of pleasing curiosity, & indeed of admiration, to see the effort Mr Adams has made, in his extreme age, to bestow on us his benediction. Mr Madison, and many others of our distinguished fellow citizens have done the same; and we should be very sorry to come before the public with these names subject to so great a prejudice as the want of yours. When Jacob sent his sons into Egypt to buy corn, he retained the favorite of the family, Benjamin, at home. Joseph recognised the features of his brethren, and finding that his beloved brother Benjamin was not among them, put on a severe look, and demanded in an angry voice—“Whence came ye” &c. I fear the public will also put on a severe look, and with an angry tone, demand, “where is the favorite of the people? why has he not united with others in recommending your object.” &c So true is it, that there are instances in which neutrality is equivalent to hostility. If you will permit us to use the commendatory part of your letter, or will favor us with your sentiments expressed in any manner divested of censure, our wishes will be accomplished.—yr very respectful & obdt ServtRobert Mayo.(on the part of the )